Exhibit 10. Description of Stock Appreciation Rights

        The Stock Option Committee of the Board of Directors approved the grant
of a total of 300,000 stock appreciation rights (“SARs”) at a strike price of
$18.00 per share to be allocated among employees other than the Company’s
executive officers. The president of the Company is authorized to award 50,000
of the 300,000 SARs. The SARs are exercisable for cash only and are subject to
other terms and conditions set forth in the form of SAR agreement attached to
this description. The grants are pursuant to resolutions of the Committee.

--------------------------------------------------------------------------------

Attachment to February 2001 Grants of
Stock Appreciation Rights (“SARs”)

In consideration of your agreement to remain in the employ of the Company or a
Subsidiary until the SARs (defined below) becomes exercisable and for other good
and valuable consideration, the Company grants you ________ SARs upon the terms
and conditions set forth in this Attachment and the cover letter to this
Attachment at an exercise price of $18.00 per SAR. The SARs shall be subject in
all respects to the provisions of this Attachment and the cover letter to this
Attachment.

ARTICLE I
DEFINITIONS

        Whenever the following terms are used in this Attachment, they shall
have the meanings specified below unless the context clearly indicates to the
contrary.

Section 1.1 – Committee

        “Committee” shall mean the Stock Option Committee of the Board of
Directors of the Company, or a successor committee, or the Board of Directors of
the Company, if there is no Committee appointed.

Section 1.2 – Code

        “Code” shall mean the Internal Revenue Code of 1986, as it may be
hereafter amended.

Section 1.3 – Fair Market Value

        “Fair Market Value” on any date shall mean the average of the high and
low prices of the Shares, as reported in The Wall Street Journal, or if not so
reported, as otherwise reported by the National Association of Securities
Dealers Automated Quotation (“NASDAQ”) System, or if the Class A Stock is not
reported by NASDAQ, the Fair Market Value shall be as determined by the
Committee pursuant to Section 422 of the Code.

Section 1.4 – Grant Date

        “Grant Date” shall mean the grant date stated in the cover letter to
this Attachment.

Section 1.5 – SARs

        “SARs” shall mean the Stock Appreciation Rights granted hereunder.

Section 1.6 – Shares

        “Shares” shall mean shares of the Company’s Class A Common Stock.

--------------------------------------------------------------------------------

Section 1.7 – Subsidiary

        “Subsidiary” shall mean any corporation of which 50% or more of the
total combined voting power of all classes of stock entitled to vote, or other
equity interest, is directly or indirectly owned by the Company; or a
partnership, joint venture or other unincorporated entity of which more than 50%
interest in the capital, equity or profits is directly or indirectly owned by
the Company.

Section 1.8 – Termination of Employment

        “Termination of Employment” shall mean the time when the
employee-employer relationship between you and the Company or any Subsidiary is
terminated for any reason, including, but not limited to, a termination by
resignation, discharge, death or retirement, but excluding any termination where
there is a simultaneous reemployment by the Company or any Subsidiary. The
Committee, in its absolute discretion, shall determine the effect of all other
matters and questions relating to a Termination of Employment, including, but
not limited to, the question of whether a Termination of Employment resulted
from a discharge for cause, and all questions of whether a particular leave of
absence constitutes Termination of Employment.

ARTICLE II
EXERCISABILITY OF SARs

Section 2.1 – Commencement and Duration of Exercisability

  (a)

Subject to Section 2.2, the SAR shall become exercisable (vest) as follows:


  (1)

_____ SARs will become exercisable on February 7, 2003.

  (2)

An additional _____ SARs will become exercisable February 7, 2004.

  (3)

The remaining _____ SARs will become exercisable on February 7, 2005.


 

(b)

The SARs or portion thereof that have become exercisable under the provisions of
this Section 2.1 shall remain exercisable until such time as it may no longer be
exercised pursuant to the provisions of Section 2.2.


 

(c)

No portion of the SARs that is unexercisable upon your Termination of Employment
shall thereafter become exercisable.


Section 2.2 – Expiration of SARs

        The SARs expire and may not be exercised to any extent after the first
to occur of the following events:

  (1)

The expiration of ten years from the Grant Date;

  (2)

The expiration of one year from the date of your Termination of Employment by
reason of your death, retirement or disability (within the meaning of Section
22(e)(3) of the Code); or

  (3)

The expiration of three months from the date of your Termination of Employment
unless such Termination of Employment results from your death, retirement or
disability (within the meaning of Section 22(e)(3) of the Code).


--------------------------------------------------------------------------------

ARTICLE III
EXERCISE OF SARs

Section 3.1 – Person Eligible to Exercise

        During your lifetime, only you may exercise the SARs or any portion
thereof. After your death, any portion of the SARs that is exercisable on the
date of your death may, prior to the time when the SARs may no longer be
exercised pursuant to the provisions of Section 2.2, be exercised by your
personal representative or by any person empowered to do so under your will or
under the then applicable laws of descent and distribution.

Section 3.2 – Partial Exercise

        Any portion of the SARs that is then exercisable pursuant to the
provisions of Section 2.1 may be exercised at any time prior to the time when
the SARs may no longer be exercised pursuant to the provisions of Section 2.2;
provided, however, that each partial exercise shall be for whole shares only.

Section 3.3 – Manner of Exercise

 

(a)

When the SAR, or any portion thereof, becomes exercisable, it may be exercised
by delivery of a completed SAR exercise form (in such form as determined by the
Committee or its designee) to the Company, as well as by complying with all
applicable rules established by the Committee or its designee.


 

(b)

Upon delivery of a completed SAR exercise form, the Company shall pay you,
subject to applicable withholding taxes, cash in an amount equal to the product
of:


  (1)

the number of SARs exercised by you, multiplied by

  (2)

an amount equal to the difference of: (i) the Fair Market Value of the Shares on
the day of exercise, minus (ii) the exercise price.


  (c)

No Shares may be issued upon exercise of the SARs.


 

(d)

In the event the SARs or portion thereof shall be exercised by any person other
than you, appropriate proof of the right of such person to exercise the SARs
is/will be required.


Section 3.4 – Rights as Shareholder

        The holder of the SARs shall not be, and shall not have any of the
rights or privileges of, a shareholder of the Company.

ARTICLE IV
MISCELLANEOUS

Section 4.1 – Administration

        The Committee or its designee shall have the power to interpret this
Attachment and to adopt such rules for the administration, interpretation and
application as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Committee or its designee in good faith shall be final and binding upon you and
all other interested persons. No member

--------------------------------------------------------------------------------

of the Committee or designee of the Committee shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
SARs.

Section 4.2 – SARs Not Transferable

        Neither the SARs nor any interest or right therein or part thereof shall
be liable for the debts, contracts or engagements of you or your successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 4.2 shall not
prevent transferees by will or by the applicable laws of descent and
distribution.

Section 4.3 – Withholding

        All applicable federal, state or local withholding taxes (collectively,
“Withholding Taxes”) shall be withheld by the Company upon payment of the value
of the SAR.

Section 4.4 – No Right of Continued Employment

        Nothing contained in this Attachment or in the Plan shall confer upon
you any right to continue in the employ of the Company or any Subsidiary or
shall interfere with or restrict in any way the rights of the Company or any
Subsidiary, which are hereby expressly reserved, to discharge you at any time
for any reason whatsoever, with or without cause.

Section 4.5 – Adjustments to the SARs

 

(a)

Changes in Capitalization. Subject to any required action by the shareholders of
the Company, the number of SARS, as well as the exercise price per SAR, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Shares, or any other increase or decrease
in the number of issued Shares effected without receipt of consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration.”Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the SARs.


 

(b)

Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, all outstanding SARs will expire immediately prior
to the consummation of such proposed action, unless otherwise provided by the
Committee. The Committee may, in the exercise of its sole discretion in such
instances, declare that all SARs terminate as of a date fixed by the Committee
and give each SAR holder the right to exercise his SAR in whole or in part,
including any unexercisable portion of the SARs.


 

(c)

Sale or Merger. In the event of a proposed sale of all or substantially all of
the assets of the Company, or the merger of the Company with or into another
corporation, the Committee, in the exercise of its sole discretion, may take
such action as it deems desirable, including, but, not limited to: (i) causing
the SARs to be assumed or equivalent SARs to be substituted by such successor
corporation or a parent or subsidiary of such successor corporation, (ii)
declare all SARs immediately exercisable and provide that each SAR holder shall
have the right to


--------------------------------------------------------------------------------


 

exercise his SAR, in whole or in part, or (iii) declare that SARs shall
terminate at a date fixed by the Committee provided that the SAR holder is given
notice and opportunity prior to such date to exercise that portion of his SAR
that is currently exercisable.


Section 4.6 – Heirs, etc.

        The cover letter and this Attachment shall be binding on you, any heirs
and personal representatives and on the Company and its successors and assigns.

Section 4.7 – Forfeiture for Dishonesty

        Notwithstanding anything to the contrary in this Attachment, if the
Committee finds, by a majority vote, after full consideration of the facts
presented on behalf of both the Company and any SAR holder, that the SAR holder
has been engaged in fraud, embezzlement, theft, commission of a felony or
dishonest conduct in the course of his employment or retention by the Company or
any subsidiary that damaged the Company or any subsidiary or that the SAR holder
has disclosed trade secrets of the Company or any subsidiary, the SAR holder
shall forfeit all unexercised SARs. The decision of the Committee in
interpreting and applying the provisions of this Section 4.7 shall be final. No
decision of the Committee, however, shall affect the finality of the discharge
or termination of such SAR holder by the Company or any subsidiary in any
manner.

Section 4.8 – No Prohibition on Corporate Action

        No provision of this Attachment shall be construed to prevent the
Company or any officer or director thereof from taking any corporate action
deemed by the Company or such officer or director to be appropriate or in the
Company’s best interest, whether or not such action could have an adverse effect
on the SARs granted hereunder, and no SAR holder or SAR holder’s estate,
personal representative or beneficiary shall have any claim against the Company
or any officer or director thereof as a result of the taking of such action.

Section 4.9 – Notices

        Any notice to be given to the Company under the terms of this Attachment
shall be addressed to the Company in care of the Vice President – Finance, and
any notice to be given you shall be addressed to you at the address listed in
the Company’s records. By a notice given pursuant to this Section 4.9, either
party may hereafter designate a different address for notices. Any notice that
is required to be given to you shall, if you are then deceased, be given to your
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 4.9. Any
notice shall have been deemed duly given when delivered in person, deposited in
first class United States mail, postage prepaid, or sent by overnight courier.

Section 4.10 – Outstanding Loans

        Notwithstanding any other provision set forth in this Attachment, if you
have an outstanding loan obligation to the Company or its subsidiaries, or with
respect to which the Company guaranteed payment, or is otherwise liable, at the
time of your Termination of Employment, the SARs may not be exercised until any
and all amounts, including but not limited to, principal, accrued interest,
costs and fees, due under such outstanding loan obligation are paid in full, and
thereafter, only if the SARs have not expired by its terms pursuant to this
Attachment.

--------------------------------------------------------------------------------

Section 4.11 – Titles

        Titles are provided herein for convenience only and are not to serve as
a basis for interpretation or construction of this Attachment.

Section 4.12 – Construction

        The masculine pronoun shall include the feminine and neuter, and the
singular shall include the plural, where the context so indicates.


--------------------------------------------------------------------------------